Case 0:21-cv-60338-JIC Document 11 Entered on FLSD Docket 06/23/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         CASE No.: 0:21-cv-60338-JIC

 MATTHEW SNARKSI,
 individually and on behalf of a class
 of similarly situated individuals,
        Plaintiff,

 v.

 CORAL SPRINGS KGB, INC.,
 d/b/a CORAL SPRINGS HONDA,
 a Florida Corporation
       Defendant.
 ____________________________________________/
        JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE
        Plaintiff Matthew Snarksi and Defendant Coral Springs KGB, Inc., d/b/a Coral Springs

 Honda, by and through respective undersigned counsel, pursuant to Rule 41(a)(1)(A)(ii) of the

 Federal Rules of Civil Procedure, hereby file this Joint Stipulation of Voluntary Dismissal with

 Prejudice of the above styled action. Plaintiff and Defendants shall each bear their own attorneys’

 fees and costs. All parties have reviewed this stipulation.

 DATED: June 23, 2021




                                              Page 1 of 2
Case 0:21-cv-60338-JIC Document 11 Entered on FLSD Docket 06/23/2021 Page 2 of 2




 /s/ Manuel S. Hiraldo                             /s/ Jeffrey Jordan Wilcox         .
 Manuel S. Hiraldo, Esq.                          Jeffrey Jordan Wilcox, Esq.
 Florida Bar No. 030380                           Florida Bar No. 71163
 E-mail: mhiraldo@hiraldolaw.com                  E-mail: jwilcox@hwhlaw.com
 Hiraldo P.A.                                     Hill Ward Henderson
 401 E. Las Olas Boulevard, Suite 1400            101 E. Kennedy Blvd., Suite 3700
 Fort Lauderdale, Florida 33301                   Tampa, FL 33602
 Phone: 954-400-4713                              Phone: (813) 222-8725
 Jibrael S. Hindi, Esq.
 Florida Bar No.: 118259                          COUNSEL FOR DEFENSE
 E-mail:jibrael@jibraellaw.com
 The Law Offices of Jibrael S. Hindi
 110 SE 6th Street, Suite 1744
 Fort Lauderdale, Florida 33301
 Phone: 954-907-1136
 Fax: 855-529-9540

 COUNSEL FOR PLAINTIFF




                                         Page 2 of 2
